Citation Nr: 1023537	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  07-14 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to 
December 1967.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied entitlement to service 
connection for tinnitus and granted service connection for 
bilateral sensorineural hearing loss with a noncompensable 
rating assigned, effective February 7, 2005.  


FINDINGS OF FACT
 
1.  The Veteran has current bilateral tinnitus that began in 
active service.  

2.  The Veteran has level I hearing in his right ear and 
level II hearing in his left.


CONCLUSIONS OF LAW

1.  Bilateral tinnitus was incurred in active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  The criteria for an initial compensable rating for 
bilateral hearing loss disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Tables VI, VIA 
and VII, Diagnostic Code 6100; § 4.86 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

With respect to the claim for service connection for 
tinnitus, the VCAA is not applicable where further assistance 
would not aid the appellant in substantiating his claim.  
Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A (a) (2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal for service connection, further assistance is 
unnecessary to aid the Veteran in substantiating his claim.

With respect to the claim for an initial compensable rating 
for bilateral hearing loss, the courts have held that once 
service connection is granted, the claim is substantiated, 
additional VCAA notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  

Where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Id.  There has been no allegation of 
error in this case.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c) (4).

VA has obtained the service treatment records and the 
reported post-service treatment records.  The Veteran was 
provided a VA examination in May 2006 where the examiner 
discussed the severity of the Veteran's hearing loss.  

In addition to dictating objective test results, a VA 
audiologist conducting a VA examination must fully describe 
the functional effects caused by a hearing disability.  
Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The May 
2006 examiner noted the Veteran's complaints, his reported 
service and medical history, assessed the severity of the 
hearing loss, and recommended the use of hearing aids 
bilaterally, thereby considering the functional effects of 
the disability.  

The Veteran and his representative asserted in a June 2010 
brief that he should be provided a new VA examination as the 
last one was four years old.  However, the May 2006 VA 
examination report contains the findings necessary to rate 
the Veteran's bilateral hearing loss and was the product of a 
review of his reports and a current audiogram.  In addition, 
there is no evidence of a change in the Veteran's disability 
since the May 2006 examination as he has not reported any 
current treatment or worsening of his bilateral hearing loss.  
The mere passage of time does not trigger the duty to provide 
a new examination; rather there must be evidence of a change 
in the disability.  Palczewski v. Nicholson, 21 Vet. App. 174 
(2007).  Hence, the examination is adequate and a new 
examination is not required.

Service Connection for Bilateral Tinnitus

Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown,  
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza elements is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate  
(1) that a condition was "noted" during service; (2) evidence 
of post-service continuity of the same symptomatology; and 
(3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as diabetes mellitus 
and hypertension, are presumed to have been incurred in 
service if such manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R.  
§ 3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that he incurred bilateral tinnitus due 
to acoustic trauma sustained from explosions during 
demolition work he performed as a combat engineer in Germany.  
His DD 214 confirms that his military occupation specialty 
(MOS) was combat engineer.  

The Veteran is competent to report his in-service acoustic 
trauma and his report is consistent with the circumstance of 
his service.  38 U.S.C.A. § 1154(a) (2009).

The Federal Circuit has held that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition and when such symptoms began when a layperson is 
competent to identify the medical condition.   Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence").    

To show a current disability for purposes of a claim for 
service connection, it is not necessary that the disability 
be present on the most recent examination.  Instead, it need 
only be shown that the disability was present at some point 
since the claim was filed.  McClain v. Nicholson, 21 Vet. 
App. 319 (2007). 

The May 2006 VA examination report shows that the Veteran 
reported mild intermittent tinnitus that began early after 
his noise exposure in the Army but that he did not have any 
current symptoms.  However, in the May 2007 VA Form 9, the 
Veteran explained that he told the examiner he had tinnitus 
when he got out of the service and that while he did not have 
symptoms at that moment, his tinnitus was recurrent and had 
been since service.  

Ringing in the ears is a symptom that a lay person could 
observe.  The Veteran is competent to report current symptoms 
of his claimed tinnitus and when such symptoms began.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007.); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  Therefore, the lay 
testimony offered is sufficient to establish the existence of 
a current disability and a continuity of symptoms since 
service. 

The May 2006 VA examiner declined to provide a nexus opinion, 
apparently because of the absence of tinnitus at the time of 
the examination.  For this reason, the VA examination 
constitutes non-evidence.  See Fagan v. Shinseki, 573 F.3d 
1282 (Fed. Cir. 2009).  

There is no evidence of record to directly contradict the 
Veteran's statements that recurrent tinnitus began in service 
as a result of acoustic trauma.  There is negative evidence 
in that there were no reports of tinnitus at the time of the 
Veteran's separation from service and no clinical records of 
tinnitus in the decades immediately after service.  
Confirming evidence is not; however, required and absence of 
contemporaneous medical evidence is not dispositive.  
Jandreau.

Resolving reasonable doubt in the Veteran's favor, the Board 
finds that service connection is warranted for tinnitus.  38 
U.S.C.A. § 5107(b).

Initial Compensable Rating for Bilateral Hearing Loss

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski,  
1 Vet. App. 589 (1991).  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Evidence to be considered in the appeal of an initial 
disability rating is not limited to that reflecting the 
current severity of the disorder.  In cases where an 
initially assigned disability evaluation has been disagreed 
with, it is possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a), (d) (2009).  

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  38 C.F.R. § 4.86 (a).  When the pure tone 
thresholds are 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next highest Roman numeral.  38 C.F.R. § 4.86 
(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

On the authorized audiological evaluation in May 2006, pure 
tone air conduction thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
40
50
75
48
LEFT
20
45
65
65
49

Pure tone bone conduction thresholds, in decibels, were as 
follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
40
50
70
46
LEFT
20
40
65
65
48

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.  
Bilateral moderately severe high-frequency sensorineural 
hearing loss was diagnosed and the use of hearing aids in 
both ears was recommended.  

With respect to the right ear, the greatest pure tone 
threshold average was 48 decibels with a speech recognition 
score of 92 percent.  This translates to Level I hearing 
impairment under Table VI.  With respect to the left ear, the 
greatest pure tone threshold average was 49 decibels with a 
speech recognition score of 88 percent.  This translates to 
Level II hearing impairment under Table VI.  

Level I hearing impairment in one ear and Level II hearing 
impairment in the other ear warrants a noncompensable or zero 
percent rating under the applicable criteria.  38 C.F.R. § 
4.85, Diagnostic Code 6100 (2009).  Accordingly, an increased 
rating is not warranted.

The Board notes that a report of private audiological 
evaluation dated in March 2004, was also submitted in 
connection with this claim.  

The report appears to show the following approximate 
thresholds in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
35
55
90
50
LEFT
15
45
65
70
49

The report includes no evaluation of speech discrimination 
under the Maryland CNC standards.  This assessment, 
therefore, does not meet the VA audiological examination 
standards set by 38 C.F.R. § 4.85.  Even if considered 
adequate, the report indicates level III hearing loss in each 
ear, which would warrant a noncompensable evaluation.  To the 
extent that the decibel readings in the report could be 
estimated and, if the May 2006 speech discrimination 
evaluations were utilized, the results would also warrant a 
noncompensable rating.  

Based on the audiology studies of record, the criteria for an 
initial compensable rating for bilateral hearing loss have 
not been met or approximated.  38 C.F.R. §§ 4.7, 4.21.


Extraschedular Considerations

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2009).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b) (1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.

The Board finds that the rating criteria contemplate the 
Veteran's disabilities.  The Veteran's hearing loss is 
manifested by loss of hearing acuity.  The rating criteria 
are based on loss of hearing acuity and word recognition.  
38 C.F.R. § 4.85.  These manifestations are contemplated in 
the rating criteria.  There have been no reports of factors 
outside the rating schedule.  The rating criteria are 
therefore adequate to evaluate the Veteran's disabilities.  
Referral for consideration of extraschedular rating is, 
therefore, not warranted.

Therefore, the weight of the evidence is against the claim 
and it is denied.   
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.21 
(2009).

Total Rating for Compensation Based on Individual 
Unemployability (TDIU)

TDIU is an element of all appeals of an initial rating.  Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where 
a Veteran's service connected disabilities are rated less 
than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education 
and occupational experience would otherwise qualify him.  
38 C.F.R. § 4.16 (2009).  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the Veteran has not alleged, 
nor does the record show that the service connected hearing 
loss causes unemployability.  There is, therefore, no need to 
further consider the issue of entitlement to TDIU.


ORDER

Service connection for tinnitus is granted.  

An initial compensable rating for bilateral hearing loss is 
denied.  

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


